      Case 3:19-bk-31746             Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 05/31/19 Entered 05/31/19 10:35:33                      Desc Main
                                               Document     Page 1 of 16


                                          UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION at DAYTON

       In re    CHAD D. ROBINSON                            )             Case No.    19-31746
                                                            )
                                                            )            Chapter 13
                                                            )            Judge        Guy R. Humphrey
                              Debtor(s)
                                                     CHAPTER 13 PLAN
       1. NOTICES
      The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form
      309I) will be sent separately.

      This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule ("LBR") 3015-1.
      "Debtor" means either a single debtor or joint debtors as applicable. "Trustee" means Chapter 13 Trustee. Section
      "§" numbers refer to sections of Title 11 of the United States Bankruptcy Code. "Rule" refers to the Federal Rules
      of Bankruptcy Procedure.

      Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
                   Debtor                                       is not eligible for a discharge.
                   Joint Debtor                                      is not eligible for a discharge.

           Initial Plan
           Amended Plan The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan
       and must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
       adversely affects any party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule
       2002(a)(9). Any changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly
       reflected in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).
       If an item is not checked, the provision will be ineffective if set out later in the Plan.
           This Plan contains nonstandard provisions in Paragraph 13.
           The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing
           the claim. See Paragraph(s) 5.1.2 and/or 5.1.4.
           The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1 and/or, 5.4.2
           and 5.4.3.

       NOTICES TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard
       Provisions), and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
       attorney, you may wish to consult one. Except as otherwise specifically provided, upon confirmation, you
       will be bound by the terms of this Plan. Your claim may be reduced, modified, or eliminated. The Court may
       confirm this Plan if no timely objection to confirmation is filed.


      2. PLAN PAYMENT AND LENGTH
      2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1,100 per month. [Enter step
      payments below, if any.] The Debtor shall commence payments within thirty (30) days of the petition date.
      2.1.1 Step Payments, if any:




                                                          Page 1 of 13
      Case 3:19-bk-31746              Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 05/31/19 Entered 05/31/19 10:35:33                        Desc Main
                                                 Document     Page 2 of 16


      2.2 Unsecured Percentage
         Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of
        16 % on each allowed nonpriority unsecured claim.
        Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
      $                 . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
      allowed nonpriority unsecured claim is estimated to be no less than            %. LBR 3015-1(c)(2).

      2.3 Means Test Determination
         Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
               length of the plan must be a minimum of thirty-six (36) months but not to exceed sixty (60)
               months.
            Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
                  length of the Plan must be sixty (60) months.
      3. PRE-CONFIRMATION LEASE PAYMENTS AND/OR ADEQUATE PROTECTION PAYMENTS
      Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total
      plan payment to the Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by §
      1326(a)(1)(C) shall be made as part of the total plan payment to the Trustee. LBR 3070-1(b). The lessor/secured
      creditor must file a proof of claim to receive payment. LBR 3070-1(a) and (b).
                Name of Lessor/Secured Creditor             Property Description           Monthly Payment Amount
                                                                                          $


      4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

      4.1        Non-Governmental Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim
                 based on the value of the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and
                 5.1.4. Further, the Debtor may propose to eliminate or avoid a security interest or lien by the procedure
                 proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor proposes to seek any of the above-stated relief
                 by way of motion or claim objection, the motion or claim objection must be filed on or before the § 341
                 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
                 nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
                 judicial lien or security interest may be promptly filed after it is discovered.

      4.2        Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a
                 governmental unit or to modify and eliminate the secured claim of a governmental unit may be made only
                 by motion or claim objection. Rule 3012(c). Any motion or claim objection that includes a request to
                 determine the amount of the secured claim of a governmental unit (including any such motion or claim
                 objection that also includes a request to determine the amount of the secured claim of a non-governmental
                 entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one
                 has expired. Rule 3012, advisory committee note (2017 Amendments).

      4.3        Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or
                 5.4.3, the motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule
                 7004 for service of a summons and complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General
                 Order 22-2.

       4.4       Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on
                 the property interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying
                 debt determined under nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or
                 (c) completion of the Plan --at which time the lien will terminate and be released by the creditor



                                                            Page 2 of 13
      Case 3:19-bk-31746            Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 05/31/19 Entered 05/31/19 10:35:33                       Desc Main
                                               Document     Page 3 of 16


      5. PAYMENTS TO CREDITORS
                                           SUMMARY OF PAYMENTS BY CLASS

               Class                      Definition                         Payment/Distribution by Trustee

               Class 1                    Claims with Designated Specific Paid first in the monthly payment
                                          Monthly Payments                amount designated in the Plan
               Class 2                    Secured Claims with No        Paid second and pro rata with other
                                          Designated Specific Monthly   Class 2 claims
                                          Payments and Domestic Support
                                          Obligations (Arrearages)
               Class 3                    Priority Claims               Paid third and pro rata with other
                                                                        Class 3 claims
               Class 4                    Nonpriority Unsecured Claims       Paid fourth and pro rata with other
                                                                             Class 4 claims
               Class 5                    Claims Paid by a Non-Filing Co- Not applicable
                                          Debtor or Third Party
               Class 6                    Claims Paid by the Debtor          Not applicable


      Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the
      extent funds are available, the maximum number of Classes may receive distributions concurrently.
      Notwithstanding the above, the Trustee is authorized within the Trustee’s discretion to calculate the amount
      and timing of distributions as is administratively efficient.

      5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

      The following Class 1 claims shall be paid first in the monthly payment amount designated below. The
      plan payment is calculated in an amount that is sufficient for the Trustee to make a full monthly distribution
      on all Class 1 claims plus the statutory Trustee fee. If the Debtor makes a payment that is less than the full
      plan payment amount, the Trustee will make distributions on Class 1 claims in the order of priority set forth
      in the Bankruptcy Code.

      5.1.1 Maintenance of Regular Mortgage Payments

      Regular mortgage payments shall be calculated for payment starting the month after the filing of the
      petition. Arrearages shall be paid as Class 2 claims.
      Trustee disburse.
                                                                                    Residence Monthly Payment
            Name of Creditor            Property Address
                                                                                     (Y/N) Amount
            Chase                        425 Meadow Wood Dr.                        Y           $580
                                         Springfield,
                                         OH 45504
      Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid
      directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).
                                                                                    Residence Monthly Payment
            Name of Creditor            Property Address
                                                                                     (Y/N) Amount
                                                                                                $




                                                           Page 3 of 13
      Case 3:19-bk-31746              Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 05/31/19 Entered 05/31/19 10:35:33                         Desc Main
                                                Document     Page 4 of 16


      5.1.2 Modified Mortgages or Liens Secured by Real Property ["Cramdown/Real Property"]

      The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s
      principal residence, (2) claims secured by other assets in addition to the Debtor’s principal residence, or (3)
      claims for which the last payment on the original payment schedule for a claim secured only by a security
      interest in real property that is the Debtor’s principal residence is due before the date on which the final
      payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
      value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority
      unsecured claim. See Paragraph 4 for more information.

            Name of Creditor /                                                           Interest      Minimum
                                          Property Address         Value of Property
            Procedure                                                                    Rate          Monthly Payment
             (Creditor)                                            $                                % $

                Motion
                Plan
                Claim Objection

      5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable
      ["910 Claims/Personal Property"]
      The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for
      the Debtor’s personal use within 910 days of the petition date or (2) personal property acquired within one year of
      the petition date. The proof of claim amount will control, subject to the claims objection process.
                                                                                                     Minimum
                                                                                                     Monthly
                                                        Purchase       Estimated         Interest
             Name of Creditor Property Description                                                   Payment
                                                        Date           Claim Amount Rate
                                                                                                     Including
                                                                                                     Interest
                                                                       $                           % $

      5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable
      [“Cramdown/Personal Property”]
      The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a
      claim is in excess of the value of the property, the balance in excess of the value of the property shall be treated as a
      Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

                                                                                                          Minimum
                                                            Purchase/                                     Monthly
                 Name of Creditor /       Property                      Value of            Interest
                                                            Transaction                                   Payment
                    Procedure             Description                   Property            Rate
                                                            Date                                          Including
                                                                                                          Interest
             (Creditor)                                                    $                           % $

                Motion
                Plan
                Claim Objection




                                                            Page 4 of 13
      Case 3:19-bk-31746            Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                              Filed 05/31/19 Entered 05/31/19 10:35:33                      Desc Main
                                              Document     Page 5 of 16



      5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

      If neither box is checked, then presumed to be none.
         Trustee disburse
        Debtor direct pay
      The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the
      Debtor becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her
      attorney and the Trustee.
                                                                                          Monthly Payment
            Name of Holder             State Child Support Enforcement Agency, if any
                                                                                          Amount
                                                                                          $

      5.1.6 Executory Contracts and Unexpired Leases
      The Debtor rejects the following executory contracts and unexpired leases.
              Notice to Creditor of Deadline to File Claim for Rejection Damages:
              A proof of claim for rejection damages must be filed by the creditor within seventy
              (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim
              shall be treated as a Class 4 nonpriority unsecured claim.

            Name of Creditor                                 Property Description



      The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
      Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage
      shall be cured in monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor
      may not incur debt to exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.

      Trustee disburse.

                                                Regular Number of                                     Contract/
                                                                  Monthly        Estimated
               Name of      Property            Payments                                              Lease
                                                                  Contract/Lease Arrearage as of
               Creditor     Description         Remaining as of                                       Termination
                                                                  Payment        Petition Date
                                                Petition Date                                         Date

                                                                        $             $

      Debtor direct pay.

                                                Regular Number of                                     Contract/
                                                                  Monthly        Estimated
               Name of      Property            Payments                                              Lease
                                                                  Contract/Lease Arrearage as of
               Creditor     Description         Remaining as of                                       Termination
                                                                  Payment        Petition Date
                                                Petition Date                                         Date

                                                                        $             $




                                                         Page 5 of 13
      Case 3:19-bk-31746            Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 05/31/19 Entered 05/31/19 10:35:33                        Desc Main
                                               Document     Page 6 of 16



      5.1.7 Administrative Claims
      The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional
      attorney fees beyond those set forth below will be paid after the attorney fees set forth below and in the same
      monthly amount as set forth below. LBR 2016-1(b).
                                                                Amount to be Disbursed by      Minimum Monthly
            Name of Claimant              Total Claim
                                                                Trustee                        Payment Amount
            Jeffrey R. McQuiston          $3,700                $2,400                         125


      5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND
      DOMESTIC SUPPORT OBLIGATIONS (ARREARAGES)

      5.2.1 Secured Claims with No Designated Monthly Payments
      The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
      certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
      process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

            Name of Creditor                                  Estimated Amount of Claim
            Chase                                             $6,960

      5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

        Trustee disburse
        Debtor direct pay
      The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a
      governmental unit and the estimated arrearage amount shall be listed below.

            Name of Holder              State Child Support Enforcement Agency, if any Estimated Arrearage

                                                                                           $

      5.3 CLASS 3 - PRIORITY CLAIMS
      Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under §
      507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid
      pro rata with other Class 3 claims.
      5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS
      Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
      shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.




                                                          Page 6 of 13
      Case 3:19-bk-31746
MANDATORY FORM PLAN (Revised 01/22/2018)
                                              Doc 6      Filed 05/31/19 Entered 05/31/19 10:35:33                               Desc Main
                                                         Document     Page 7 of 16



      5.4.1 Wholly Unsecured Mortgages/Liens
      The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d
      663 (6th Cir. 2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on
      the Court’s website at www.ohsb.uscourts.gov.

                    Name of Creditor / Procedure                                  Property Address

                    (Creditor)

       1               Motion
                       Plan

                                                                                                               Amount of Wholly
                                          SENIOR Mortgages/Liens
            Value of Property                                                                                  Unsecured
                                          (Amount/Lienholder)
                                                                                                               Mortgage/Lien
            $                             $                   (Lienholder)                             +       $
       1
                                                                                                       X C

      5.4.2 Judicial Liens Impairing an Exemption in Real Property

      The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)
      (A). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s
      website at www.ohsb.uscourts.gov.

                     Name of Creditor / Procedure Property Address                    Value of Property Exemption
                      (Creditor)                                                       $                           $
                                                                                                                   Statutory Basis
        1                   Motion                                                     Debtor's Interest
                                                                                                                   §
                            Plan                                                       $

                                     OTHER Liens or Mortgages                                               Amount of Judicial
                                                                                      Judicial Lien
                                     (Amount/Lienholder Name)                                               Lien to be Avoided
                $                       (Lienholder)                         +    $                        $
                                                                             X C Recorded Date             Effective Upon:
        1



      5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

      The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal
      property and may be avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form
      motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.
                Name of Creditor /         Property                                                        Amount of Security
                                                             Value of Property Exemption
                Procedure                  Description                                                     Interest to be Avoided
                (Creditor)                                   $                    $                        $

                                                                                  Statutory Basis          Effective Upon:
                     Motion
                                                                                  §
                     Plan




                                                                 Page 7 of 13
      Case 3:19-bk-31746             Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 05/31/19 Entered 05/31/19 10:35:33                       Desc Main
                                                Document     Page 8 of 16




      5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544
      The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims.
      The Debtor or the Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided.
      To the extent that the Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided
      a colorable claim exists that would benefit the estate.
            Name of Creditor                   Action to be Filed By       Address of Property

                                                   Debtor
                                                   Trustee

      5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY
      The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor
      or third party.

            Name of Creditor                                        Name of Payor



      5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR
      The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

            Name of Creditor                                           Monthly Payment Amount

                                                                       $


      6. SURRENDER OF PROPERTY
      The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon
      confirmation of the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the
      surrendered property only. Rule 3015(g)(2).

               Name of Creditor                              Description of Property

               Stephen T. Metzger, Clark Co., Treasurer 1037 Middle St.
                                                        Springfield, OH 45503
      7. INTEREST RATE
      Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims
      treated in paragraph 5.1.1, secured claims shall be paid interest at the annual percentage rate of 6.5 % based
      upon a declining monthly balance on the amount of the allowed secured claim. Interest is included in the monthly
      payment amount. See Till v. SCS Credit Corp. (In re Till), 541 U.S. 465 (2004).

         This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in
                 full with interest at        % from the date of confirmation. If this box is not checked, the
                 estate is presumed to be insolvent.




                                                            Page 8 of 13
      Case 3:19-bk-31746             Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 05/31/19 Entered 05/31/19 10:35:33                      Desc Main
                                                Document     Page 9 of 16



      8. FEDERAL INCOME TAX RETURNS AND REFUNDS

      8.1 Federal Income Tax Returns

      If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed
      during the Plan term by April 30 of each year.

      8.2 Federal Income Tax Refunds

      Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income
      tax credit and additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and
      support pursuant to § 1325(b)(2) and shall turnover any balance in excess of such amount to the Trustee. Unless
      otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the
      benefit of creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and
      served pursuant to LBR 9013-3(b).
       9. OTHER DUTIES OF THE DEBTOR
       9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

      The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with
      the Court in the event of any change of the Debtor’s address, employment, marital status, or child or spousal
      support payments.

      9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or
      Any Other Amount

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property
      regarding personal injury, workers compensation, buyout, severance package, lottery winning, inheritance, or any
      other funds to which the Debtor may be entitled or becomes entitled to receive. Before the matter can be settled and
      any funds distributed, the Debtor shall comply with all requirements for filing applications or motions for
      settlement with the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the Local
      Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the Trustee for the
      benefit of creditors.

      9.3 Social Security

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

      10. INSURANCE

      10.1 Insurance Information

      As of the petition date, the Debtor's real and personal property is insured as follows.

             Property Address/                                 Policy                           Agent Name/Contact
                                        Insurance Company                    Full/Liability
             Description                                       Number                           Information
             425 Meadow Wood Dr.         Progressive                          Full              Online
             Springfield, OH 45504
             1031 Middle St.             Progressive                          Liability         Online
             Springfield, OH 45503
             2005 Dodge Ram 1500         Progressive                          Liability         Online




                                                           Page 9 of 13
      Case 3:19-bk-31746             Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 05/31/19 Entered 05/31/19 10:35:33                        Desc Main
                                               Document      Page 10 of 16



      10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)
      If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the
      Debtor shall have the option to use the insurance proceeds to either (1) pay off the balance of the secured claim
      through the Trustee if the secured creditor is a named loss payee on the policy or (2) upon order of the Court,
      substitute the collateral by purchasing a replacement motor vehicle. If a replacement motor vehicle is purchased,
      the motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the Debtor shall
      ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall continue to
      pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after
      paying the secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

      11. EFFECTIVE DATE OF THE PLAN

      The effective date of the Plan is the date on which the order confirming the Plan is entered.
      12. VESTING OF PROPERTY OF THE ESTATE

      Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The
      Debtor shall remain responsible for the preservation and protection of all property of the estate.

        Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).
        Other
      13. NONSTANDARD PROVISIONS
      The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of
      the Debtor. Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules,
      the Local Bankruptcy Rules or the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere
      in this Plan is void and shall have no binding effect.

            Nonstandard Provisions
             Pre-Petition real estate tax arrearages of $4987 on the property located at 1031 Middle St.,
             Springfield, OH 45503 are to be paid at the rate of $400 per month as a Class 1 Claim.
             On property surrendered under Section 6, upon confirmation of the Plan, the stay affecting this
             property shall be deemed modified to allow in rem disposition of the collateral to effect the
             surrender. The Creditor must timely file a proof of claim pursuant to B.R. 3002(c). Pursuant to
             L.B.R. 3001-1(d)(2), the Trustee will NOT pay on this claim to the listed creditors until the creditor
             files a deficiency claim. The deficiency claim shall be filed no later than 270 days from the date that
             the Plan is confirmed. If the deficiency claim is filed more than 270 days after the Plan is confirmed,
             then it shall be disallowed except upon further Order of the Court by the creditor filing timely a
             Motion to Extend Time or Motion to File Deficiency Claim Out of Time. The personal liability of
             the Debtor(s) shall be discharged upon completion of the Plan and the entry of Discharge.




                                                           Page 10 of 13
      Case 3:19-bk-31746            Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 05/31/19 Entered 05/31/19 10:35:33                      Desc Main
                                              Document      Page 11 of 16
      By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the
      wording and order of provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13
      Plan adopted in this District and (2) this Plan contains no nonstandard provisions other than those set forth in
      Paragraph 13.
      Debtor’s Attorney

      Date:05/29/19

                                                                      /s/ Jeffrey R. McQuison
                                                                          Jeffrey R. McQuiston (0027605)
                                                                          Jeffrey R. McQuiston Co. LPA
                                                                          130 W. Second St., Ste. 1818
                                                                          Dayton, OH 45402
                                                                      Ph:937-226-7529
                                                                      Fx: 937-226-1224
                                                                          qlaws123@aol.com


      Debtor                                                          Joint Debtor
       /s/ Chad D. Robinson                                           /s/ (JOINT DEBTOR NAME)

      Date:05/29/19                                                   Date:




                                                          Page 11 of 13
      Case 3:19-bk-31746              Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 05/31/19 Entered 05/31/19 10:35:33                          Desc Main
                                                Document      Page 12 of 16



                              NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

                 Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “Plan”).

                Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if
        you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

                  If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the
        later of: 1) fourteen (14) days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days
        from the date set forth in the certificate of service of this Plan. If a timely objection to the Plan is filed within
        seven (7) days of the confirmation hearing date, the confirmation hearing will be rescheduled. Rule 3015(f).

                 Your objection to the Plan, explaining your position, must be filed with the Court and mailed by
        ordinary U.S. Mail to the United States Bankruptcy Court
                                              120 West Third Street, Dayton OH 45402
        OR your attorney must file the objection using the Court’s ECF System.

                 The Court must receive your objection on or before the applicable deadline above.

                 You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary
        U.S. Mail to:
        Chad D. Robinson
        425 Meadow Wood Dr.
        Springfield, OH 45503
        Jeffrey R. McQuiston
        Jeffrey M. Kellner
        and the United States trustee.


                 If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms
        of the Plan and may enter an order confirming the Plan without further hearing or notice.




                                                            Page 12 of 13
      Case 3:19-bk-31746            Doc 6
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 05/31/19 Entered 05/31/19 10:35:33                      Desc Main
                                              Document      Page 13 of 16


                                                     Certificate of Service

               I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing
      through the court’s ECF System on all ECF participants registered in this case at the email address registered with
      the Court and (ii) by ordinary U.S. Mail on 05/31/19 addressed to:


              All Creditors and Interested Parties

      and (iii) by method of service as required by Bankruptcy Rule 7004 (specify method)

              All Creditors and Interested Parties



                                                                     /s/ Jeffrey R. McQuiston
                                                                         Jeffrey R. McQuiston (0027605)
                                                                         130 W. Second St., Ste. 1818
                                                                         Dayton, OH 45402
                                                                     Ph:937-226-7529
                                                                     Fx: 937-226-1224
                                                                         qlaws123@aol.com




                                                         Page 13 of 13
Case 3:19-bk-31746                 Doc 6        Filed 05/31/19 Entered 05/31/19 10:35:33                      Desc Main
                                               Document      Page 14 of 16


                                                PLAN WORKSHEET
                                               (COMPROMISE PLAN)
                                       (Attach original to Trustee's copy of plan)
Robinson
____________________
DEBTOR'S LAST NAME                                             DATE 5/23/19______________________

                                                                                        (To Nearest whole number)

1. TOTAL SECURED CLAIMS (including interest)                                                     $ 11,947           (1)
(This total is the sum of values of collateral or
the secured debt, whichever is less, plus interest to be paid in the plan.)
(Total does include mortgage arrearage)
(Total does include delinquent real estate taxes plus interest)

2. CHILD SUPPORT\ALIMONY ARREARAGES (To be paid in full)                                         $    0         (2)

3. TAXES (To be paid in full) (including interest if any)                                        $ 5,400        _(3)

4. SPECIAL CLASSES OF UNSECURED CLAIMS TO BE PAID IN FULL
        (including interest if any)                                                              $        0     (4)

5. ATTORNEY FEE                                                                                  $ 2,400              (5)

6. TOTAL MORTGAGE PAYMENTS                 60           X 580                                    $ 34,800             (6)
                                          MONTHS       MONTHLY MORTGAGE PAYMENT

7. PRECONFIRMATION MORTGAGE PAYMENTS    580          times 2                                     $ 1,160       (7)
                                    Monthly Mortgage Payment

8. TOTAL MANDATORY PAYMENTS (Items I + 2 +3 +4+5 +6+7)                                           $ 55,707             (8)
60
9. TOTAL PROPOSED PAYMENTS INTO PLAN        60       X 1,100                                     66,000        (9)
        (INCLUDING MORTGAGE PAYMENT) MONTHS            MONTHLY PAYMENT

10. ADMINISTRATION EXPENSE (Item 9 times 0.07)                                                   $ 4,620      (10)

11. AMOUNT AVAILABLE FOR UNSECURED CLAIMS

           66,000    minus 55,707           minus 4,620                                          $ 5,673                  (11)
          ITEM 9             ITEM 8                 ITEM 10

12. TOTAL UNSECURED CLAIMS                                                                       $ 35,260             (12)

          (Does NOT include any claims included in items 1-10)
          (Does include unsecured portion of secured claims)
          (Should be net balance due on debts)

13. PERCENT COMPROMISE OF UNSECURED CLAIMS

5,673        divided by 35,260                     times 100 equals      16     %(13)
ITEM 11                     ITEM 12
                                          including mortgage payment

14. ARE NUMBER OF MONTHS IN ITEMS 6 AND 9 THE SAME?                             X       ______
(If no, then must recalculate using the same number of months)                YES       NO
Label Matrix forCase    3:19-bk-31746
                 local noticing         Doc 6
                                            AMCA Filed 05/31/19 Entered 05/31/19 10:35:33
                                                                                  Advance AmericaDesc Main
0648-3                                          Document
                                            PO Box 1235       Page 15 of 16       2135 E. Main St.
Case 3:19-bk-31746                          Elmsford, NY 10523-0935                 Springfield, OH 45503-4947
Southern District of Ohio
Dayton
Fri May 31 10:14:16 EDT 2019
AssetCare                                   Asst US Trustee (Day)                   Balance Credit
Attn: Bankruptcy                            Office of the US Trustee                2550 Cerillos Rd.
Po Box 1127                                 170 North High Street                   Santa Fe, NM 87505-3260
Sherman, TX 75091-1127                      Suite 200
                                            Columbus, OH 43215-2417

Beau P. Thompson                            Capital One, N.A.                       Cash Net USA
50 E. Columbia St., Ste. 449                c/o FBCS, Inc.                          175 West Jackson, Ste. 100
Springfield, OH 45502-1187                  330 S. Warminster Rd., Ste. 353         Chicago, IL 60604-2863
                                            Hatboro, PA 19040-3433


Chase                                       (p)CHOICE RECOVERY INC                  (p)COLUMBIA GAS
PO Box 18322                                1550 OLD HENDERSON ROAD                 290 W NATIONWIDE BLVD 5TH FL
Columbus, OH 43218-3222                     STE 100                                 BANKRUPTCY DEPARTMENT
                                            COLUMBUS OH 43220-3662                  COLUMBUS OH 43215-4157


Columbus Radiology                          Commonwealth Financial Systems          Compunet Clinical Laboratories
PO Box 714563                               Attn: Bankruptcy                        PO Box 714133
Cincinnati, OH 45271-4563                   245 Main Street                         Cincinnati, OH 45271-4133
                                            Dickson City, PA 18519-1641


Convergent Outsoursing, Inc.                Credit Collection Services              Diversified Consultants, Inc.
PO Box 9004                                 Attn: Bankruptcy                        Attn: Bankruptcy
Renton, WA 98057-9004                       725 Canton St                           Po Box 679543
                                            Norwood, MA 02062-2679                  Dallas, TX 75267


ERC/Enhanced Recovery Corp                  Emp. of Champaign County, LTD           First Energy/Ohio Edison
Attn: Bankruptcy                            Attn# 18930X                            c/o Associated Credit Services, Inc.
8014 Bayberry Road                          PO Box 14000                            PO Box 5171
Jacksonville, FL 32256-7412                 Belfast, ME 04915-4033                  Westborough, MA 01581-5171


IRS                                         (p)INTERNAL REVENUE SERVICE             Jacqueline M. Wirtz
P.O. Box 80110                              CENTRALIZED INSOLVENCY OPERATIONS       PO Box 165028
Cincinnati, OH 45280                        PO BOX 7346                             Columbus, OH 43216-5028
                                            PHILADELPHIA PA 19101-7346


Kettering Health Network                    Kettering Pathology                     Kohl’s/Captal One
P.O. Box 33163                              PO Box 8660                             c/o Qualia Collection Services
Detroit, MI 48232-5163                      Saint Louis, MO 63126-0660              PO Box 4699
                                                                                    Petaluma, CA 94955-4699


Kohls/Capital One                           Lisa M. Hoying                          Mercy Hospital
Attn: Bankruptcy                            50 E. Columbia St. Ste. 449             PO Box 740405
Po Box 30285                                Springfield, OH 45502-1187              Cincinnati, OH 45263-0405
Salt Lake City, UT 84130-0285
Mercy Hospital Case 3:19-bk-31746             Doc 6    Filed
                                                  Moin A.     05/31/19
                                                          Ranginwala, MD     Entered 05/31/19 10:35:33       Desc Hospital
                                                                                               Ohio Valley Surgical Main
c/o CBE Group                                         Document           Page
                                                  2029 E. High St., Ste. 101  16  of 16        PO Box 636350
PO Box 2337                                          Springfield, OH 45505-1373                           Cincinnati, OH 45263-6350
Waterloo, IA 50704-2337


One Main Financial                                   Pendrick Capital Partners LLC                        Penn Credit
c/o Global Credit Collection                         c/o Phoenix Financial Services LLC                   Attn: Bankruptcy
5440 N. Cumberland Ave., Ste. 300                    PO Box 361450                                        Po Box 988
Chicago, IL 60656-1486                               Indianapolis, IN 46236-1450                          Harrisburg, PA 17108-0988


Plaza Services, LLC                                  Progressive Leasing                                  Southern Ohio Emergency Physicians
110 Hammond Drive                                    256 West Data Drive                                  c/o MBA Law
Suite 110                                            Draper, UT 84020-2315                                3400 Texoma Parkway, Ste. 100
Atlanta, GA 30328-4806                                                                                    Sherman, TX 75090-1916


Springfield Cardiology                               Springfield Cardiology                               Sprint
1174 East Home Rd.                                   c/o Witkes Law Firm, LLC                             PO Box 629023
Springfield, OH 45503-2726                           PO Box 20204                                         El Dorado Hills, CA 95762-9023
                                                     Columbus, OH 43220-0204


Stephen Metzger, Clark Co. Treasurer                 Stephen T. Metzger, Clark Co., Treasurer             US Attorney
31 N. Limestone St.                                  31 N. Limestone                                      555 4th Street, NW
Springfield, OH 45502-1184                           Springfield, OH 45502-1184                           Washington, DC 20530-0001



US Attorney                                          William D. Hoffman                                   (p)WRIGHT PATT CREDIT UNION
602 Federal Bldg.                                    50 E. Columbia St., Ste. 449                         3560 PENTAGON BLVD
200 W. Second St.                                    Springfield, OH 45502-1187                           BEAVERCREEK OH 45431-1706
Dayton, OH 45402-1443


Chad D. Robinson                                     Jeffrey M Kellner                                    Jeffrey R McQuiston
425 Meadow Wood Dr.                                  131 N Ludlow St                                      Allen Chern Law LLC
Springfield, OH 45505-2905                           Suite 900                                            130 W Second St
                                                     Dayton, OH 45402-1161                                Suite 1818
                                                                                                          Dayton, OH 45402-1502



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Choice Recovery                                      Columbia Gas                                         Internal Revenue Service
Attn: Bankruptcy                                     PO Box 742510                                        PO Box 145566
1550 Old Henderson Rd, Ste 100                       Cincinnati, OH 45274-2510                            Cincinnati, OH 45250-5566
Columbus, OH 43220


Wright Patt Credit Union                             (d)Wright Patt Credit Union                          End of Label Matrix
3560 Pentagon Blvd.                                  Attn: Bankruptcy                                     Mailable recipients     50
Dayton, OH 45431                                     3560 Pentagon Blvd.                                  Bypassed recipients      0
                                                     Beavercreek, OH 45431                                Total                   50
